     Case 2:19-cv-03314-DSF-JDE Document 18 Filed 04/27/20 Page 1 of 6 Page ID #:519




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11    DEVON DANTE HARRIS, JR.,   ) No. 2:19-cv-03314-DSF-JDE
                                 )
12                Plaintiff,     )
                                 ) ORDER OF DISMISSAL
13                v.             )
                                 )
14    UNITED STATES OF AMERICA, ))
      et al.,                    )
15                               )
                  Defendants.    )
16                               )
17
18                                             I.
19                                   INTRODUCTION
20          On February 25, 2019, Plaintiff Devon Dante Harris, Jr. (“Plaintiff”),
21    incarcerated at the Lerdo Justice Facility in Bakersfield, California, filed a pro
22    se civil rights Complaint against various government employees or entities
23    regarding alleged civil violations in case number 2:19-cv-01397-AG-JDE (“the
24    Civil Rights Action”). Civil Rights Action, Dkt. 1.
25          On April 25, 2109, Plaintiff proceeding pro se, filed a complaint against
26    the United States under the Federal Tort Claims Act (“FTCA”), case number
27    2:19-cv-3314-DSF-JDE (“the FTCA Action”), relating to predominantly the
28    same acts alleged in the Civil Rights Action. FTCA Action, Dkt. 1.
     Case 2:19-cv-03314-DSF-JDE Document 18 Filed 04/27/20 Page 2 of 6 Page ID #:520




 1          On April 3, 2019, after identifying deficiencies in the Complaint in the
 2    Civil Rights Action, the assigned magistrate judge concluded the Complaint
 3    failed to state a claim under 28 U.S.C. §§ 1915(e)(2) and 1915A and afforded
 4    Plaintiff leave to file an amended Complaint. Civil Rights Action, Dkt. 15. On
 5    April 24, 2019, Plaintiff filed a First Amended Complaint in the Civil Rights
 6    Action. On June 21, 2019, the magistrate judge again found the amended
 7    complaint failed to state a claim under 28 U.S.C. §§ 1915(e)(2) and 1915A and
 8    again afforded Plaintiff leave to amend. Civil Rights Action, Dkt. 22.
 9          On July 19, 2019, in the Civil Rights Action, Plaintiff submitted for filing
10    a document entitled, “Third Amended Complaint.” On August 14, 2019,
11    Plaintiff filed a Notice that he made a clerical error in labelling the “Third
12    Amended Complaint” as such; rather, it “is in fact [Plaintiff’s] Second
13    Amended Complaint.” Civil Rights Action, Dkt. 23. On the same date he
14    submitted the “Third Amended Complaint” for filing in the Civil Rights
15    Action, Plaintiff also submitted a separate document, also entitled “Third
16    Amended Complaint,” under the case number for the Civil Rights Action, but
17    asserting claims under the FTCA, which seemed to indicate that that Plaintiff
18    intended that “Third Amended Complaint” to be filed in the FTCA Action,
19    despite the use of the case number from the Civil Rights Action.
20          Because Plaintiff’s intent in submitting these documents was unclear, on
21    September 13, 2019, the magistrate judge afforded Plaintiff two options
22    regarding how to proceed. FTCA Action, Dkt. 9. Plaintiff chose neither option.
23    Instead, on October 10, 2019, he filed a Notice of Voluntary Dismissal in the
24    Civil Rights Action and a First Amended Complaint in the FTCA Action. Civil
25    Rights Action, Dkt. 25; FTCA Action, Dkt. 10 (“FAC”). In the FAC, Plaintiff
26    appeared to seek to pursue both his FTCA and Civil Rights Actions in a single
27    proceeding, the FTCA Action. The FAC is divided into three sections: (1)
28    FTCA claims; (2) claims under Bivens v. Six Unknown Named Agents of Fed.

                                               2
     Case 2:19-cv-03314-DSF-JDE Document 18 Filed 04/27/20 Page 3 of 6 Page ID #:521




 1    Bureau of Narcotics, 403 U.S. 388 (1971) (“Bivens”); and (3) claims under 42
 2    U.S.C. §§ 1983, 1985, and 1986. The FAC names as defendants: the United
 3    States of America, the State of California, the State of Nevada, California
 4    Department of Justice, United States Penitentiary – Lompoc (“USP Lompoc”),
 5    Warden of USP Lompoc, the City of Lompoc, Nevada Southern Detention
 6    Center, Warden of the Nevada Southern Detention Center, Kern County Jail,
 7    Warden of Kern County Jail, the County of Kern, the Kern County Sheriff’s
 8    Department, Fresno County Jail, Warden of Fresno County Jail, the City of
 9    Fresno, the County of Fresno, the City of Bakersfield, the County of Los
10    Angeles, Corrections Corporations America, Judge Lawrence J. O’Neill,
11    United States Probation Officer Jiar C. Hill, the Eastern District of California,
12    the Federal Bureau of Prisons and its director, the Director of the Department
13    of Corrections, the United States Attorney General, Correctional Officers
14    Mueller and Zuniga, unknown U.S. Marshals, unknown USP Lompoc
15    correctional officers, unknown Kern County sheriff’s deputies, and Does 1-50.
16          On November 1, 2019, the magistrate judge issued a Report and
17    Recommendation (FTCA Action, Dkt. 12, “R&R”) recommending that the
18    FAC be dismissed with leave to amend only as Bivens and FTCA claims
19    allegedly arising at USP Lompoc (the “Lompoc Claims”). On January 24,
20    2020, the Honorable Andrew J. Guilford, United States District Judge, issued
21    an order accepting the R&R, dismissing the FAC, and providing Plaintiff thirty
22    days’ leave to amend, that is, until February 24, 2020, as to the Lompoc Claims
23    only. Dkt 14 (“Prior Dismissal Order”). Judge Guilford advised Plaintiff that a:
24          failure to timely file a compliant Second Amended Complaint will
25          result in this action being dismissed for failure to prosecute and obey
26          Court orders pursuant to Federal Rule of Civil Procedure 41(b).
27    Id. at 5. On February 5, 2020, the case was reassigned to the calendar of the
28    undersigned. Dkt. 15. On March 9, 2020, Plaintiff belatedly sought and

                                              3
     Case 2:19-cv-03314-DSF-JDE Document 18 Filed 04/27/20 Page 4 of 6 Page ID #:522




 1    received a thirty-day extension to file an amended complaint, to March 25,
 2    2020. Dkt. 16, 17.
 3          Plaintiff did not file a Second Amended Complaint by March 25, 2020 as
 4    ordered and did not seek a further extension of time in which to do so. As set
 5    forth below, the Lompoc Claims, the only claims for which leave to amend was
 6    granted in the Prior Dismissal Order, must be dismissed for failure to prosecute
 7    and failure to comply with court orders. See Fed. R. Civ. P. 41(b).
 8                                             II.
 9      PLAINTIFF FAILED TO PROSECUTE THE ACTION IN A TIMELY
10        FASHION AND FAILED TO COMPLY WITH COURT ORDERS
11          A failure to file an amended complaint by a deadline ordered by the
12    Court or request a further extension of time to do so, despite being admonished
13    of the consequences, evidences a lack of prosecution. See Link v. Wabash R.R.,
14    370 U.S. 626, 629-30 (1962); see also Fed. R. Civ. P. 41(b). After a complaint is
15    dismissed with leave to amend, “[i]f a plaintiff does not take advantage of the
16    opportunity to fix his complaint, a district may convert the dismissal of the
17    complaint into a dismissal of the entire action.” Lira v. Herrera, 427 F.3d 1164,
18    1169 (9th Cir. 2005).
19          In Carey v. King, 856 F.2d 1439 (9th Cir. 1988), the Ninth Circuit cited
20    the following factors as relevant to the Court’s determination whether to
21    dismiss an action for failure to prosecute: “(1) the public’s interest in
22    expeditious resolution of litigation; (2) the court's need to manage its docket; (3)
23    the risk of prejudice to the defendants; (4) the public policy favoring disposition
24    of cases on their merits, and (5) the availability of less drastic sanctions.” Id. at
25    1440; see also Yourish v. California Amplifier, 191 F.3d 983, 991-92 (9th Cir.
26    1999) (affirming dismissal for failure to timely file an amended complaint,
27    applying the five factors).
28

                                                4
     Case 2:19-cv-03314-DSF-JDE Document 18 Filed 04/27/20 Page 5 of 6 Page ID #:523




 1          Here, factors one and two, the public’s interest in expeditious resolution
 2    of litigation and the court’s interest in managing its docket, militate in favor of
 3    dismissal for failure to prosecute. The third factor, the risk of prejudice to the
 4    defendant, also favors dismissal. In Yourish, the Ninth Circuit, after noting that
 5    the risk of prejudice to the defendant is partly measured by the strength of a
 6    plaintiff’s reason for failure to timely file the amended pleading, found that a
 7    “paltry” excuse for a late-filed amended pleading causes the risk of prejudice to
 8    the defendant factor to “strongly support[] dismissal.” Here, no excuse has been
 9    provided and no amended pleading has been filed. Under Yourish, the third
10    factor weights even more heavily in favor of dismissal.
11          Factor four, the public policy favoring disposition of cases on the merits,
12    counsels against dismissal, but as the dismissal is recommended to be without
13    prejudice, it would not, in and of itself, preclude consideration of the case on
14    the merits at some later date. Lastly, the fifth factor, the availability of less
15    drastic sanctions, also counsels in favor of dismissal where, as here, Plaintiff did
16    not simply file an amended pleading late—he did not file it at all. Without an
17    operative complaint, the action stands in legal limbo, leaving the Court with
18    two alternatives: dismiss the action or leave it pending without an operative
19    pleading. Under the facts here, there is no viable lesser alternative.
20          Thus, four of the five factors set forth in Carey favor dismissal, three of
21    them strongly so. Dismissal of the action is warranted here.
22                                             III.
23                             CONCLUSOIN AND ORDER
24          As a result, the Lompoc Claims, the only claims as to which leave to
25    amend was granted by the First Dismissal Order, are dismissed for failure to
26    prosecute and failure to comply with court orders. See Fed. R. Civ. P. 41(b).
27    ///
28    ///

                                                 5
     Case 2:19-cv-03314-DSF-JDE Document 18 Filed 04/27/20 Page 6 of 6 Page ID #:524




 1          THEREFORE, IT IS HEREBY ORDERED that:
 2          1.    All claims surviving the First Dismissal Order, that is, the Lompoc
 3                Claims, are dismissed without prejudice;
 4          2.    Judgment shall be entered in accordance with this Order and the
 5                First Dismissal Order.
 6
 7
 8     DATED: April 27, 2020
 9
                                           Honorable Dale S. Fischer
10                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             6
